Title: An Expostulation, 3 November 1770
From: Franklin, Benjamin
To: 


For the Public Advertiser
An American, to those Englishmen who virulently write and talk against his Countrymen, sends this Expostulation:
If it be true, as some of you say it is, that our Non-Importation Agreements are not observed, but that we clandestinely import and consume as much British Goods as ever, why are you so angry with us, and why do you propose compelling us to trade with you by Force?
If, as others of you say, we do indeed generally forbear importing at present, but must soon from Necessity be obliged to break our Agreements, can’t you have a little Patience?
Can you Englishmen think your abusing us in all the British Papers as Rebels, Knaves, Fools, Traitors, &c. &c. will put us into a better Humour, make us more inclined to come to your Shop, buy your Superfluities, and follow your Fashions?
Are you absolutely certain that there are no possible Means whereby we may supply ourselves with Conveniences and Necessaries without importing them from Britain?
If through the high Price of Labour, Manufactures are, as you assert, impracticable in America, cannot you be quiet, and let us convince ourselves of our own Folly by Experience, since that will make our future Commercial Connexions with you still stronger, and discourage future Attempts when perhaps become more practicable? Is it mere Good-will to us, and Fear of our hurting ourselves by such Attempts, that you take such Pains to prove they cannot succeed? Or is it to convince Government that we may be used very ill, without the least Danger of Prejudice to your Trade and Manufactures?
  If those Colonies, that entered into the Non-Importation Agreement, have done it, as some of you assert, because they are in bad Circumstances, deep in Debt to your Merchants, and on the Verge of Bankruptcy, can their refusing to take more of your Goods, and get deeper into your Debt, be so heinous a Crime as to provoke your calling down upon them National Vengeance?

If the Colonists are indeed generally such bad Paymasters; if your Factors and Agents among them find such infinite Difficulties in getting in your Debts; if the People of America are such a set of Hypocrites, Knaves and Cheats as you represent them to be, why, in the Name of Common-sense, are you so desirous of continuing the Commerce with them? Why in such Rage at their refusing it? Why in such Raptures when you heard that a few in New York had broken through the Agreement?
If the American Trade is of so little Consequence to this Nation, as others of you tell us, that your Merchants and Manufacturers do not miss it, that additional Demands from other Countries more than supply the Loss of it, and that it is not therefore of the smallest Importance whether the Americans are pleased or displeased with any Treatment they may receive from Britain, would you then punish them for doing you no Injury? If the Trade be only advantageous to them, cannot you leave them (like froward Children that quarrel with their Bread and Butter) to punish themselves by going without it?
On the other Hand, if our Commerce and Friendship are of some Advantage to you, while you are exasperating this Country against the Colonies by Misrepresentations and Falsehoods, if you are at the same Time by your Abuses so exasperating that Country against this, as that they will from Resentment exert themselves more earnestly to give Encouragement, and finally should succeed in every Manufacture, as they have already in several, will your Country then think that you have been doing it Service?
Don’t you suppose it possible that civil Dissentions may encourage foreign Insults? Can you conceive the least Use in destroying all mutual Regard and Affection between Britain and America? Can you imagine a more diabolical Employment than that of fomenting Mischief, sowing the Seeds of Civil War, provoking a Prince against his Subjects, Fathers against their Children, and promoting deadly Feuds between different Branches of the same Family?
Do you think it impossible that England may ever need Assistance from the Colonies? Do you think it quite out of the Course of human Affairs that Britons should ever have Occasion to seek an Asylum in America? Would it not be more comfortable to you and your Children to find there Liberty and Friends, than Slavery and Enemies?
